IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 DONALD MILES,                                  : No. 117 MM 2020
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 HONORABLE JEFFREY A. SMITH,                    :
                                                :
                     Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of August, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.                The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.